Name: 97/348/EC: Commission Decision of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural policy;  agricultural activity;  trade policy;  EU finance
 Date Published: 1997-06-06

 Avis juridique important|31997D034897/348/EC: Commission Decision of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (Text with EEA relevance) Official Journal L 148 , 06/06/1997 P. 0027 - 0028COMMISSION DECISION of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (Text with EEA relevance) (97/348/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), and in particular Articles 5 and 7 thereof,Whereas in conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines;Whereas by Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (4), as last amended by Decision 95/471/EC (5), arrangements were made for purchase of foot-and-mouth disease antigen;Whereas the arrangements made in 1993 covered antigen of the virus strains A5, A22, and O1;Whereas due to the disease situation, additional antigens are required;Whereas the Commission, on 16 November 1996, issued a call for tenders for inactivated concentrated antigens of the foot-and-mouth disease virus and formulation, production, bottling and distribution of vaccines used against foot-and-mouth disease (6);Whereas the call for tender included a call for 2 million doses of A22 Iraq antigens, 5 million doses of C1 (European origin) and 5 million doses of ASIA 1 and the formulation, production, bottling and distribution of vaccines produced from the abovementioned antigens and a call for the formulation, production, bottling and distribution of vaccines produced from antigens already in stock in banks established by Commission Decision 93/590/EC;Whereas in response to the call for tender, the Commission received requests for participation by three manufacturers of antigens of foot-and-mouth disease virus;Whereas the Commission has examined the submitted tenders taking into account the following factors:- the technical requirements of Annex II to Decision 91/666/EEC and other criteria mentioned in Article 5 of that Decision,- that some establishments are unable to supply the full number of doses of some antigens,- the need for a well-established quality control and quality assurance programme by the manufacturer,- the shelf-life of vaccines;Whereas the Commission has selected RhÃ ´ne MÃ ©rieux to supply 2 million doses of A22 Iraq antigens, 5 million doses of C1 and 5 million doses of ASIA 1 and to undertake, at the request of the Commission, formulation, production, bottling and distribution of vaccine against foot-and-mouth disease produced from the said antigens and from antigens already in stock in existing banks;Whereas financial provision should be made to allow the Commission to purchase antigens from RhÃ ´ne MÃ ©rieux and to make arrangements with this firm for formulation, production, bottling and distribution of vaccines against foot-and-mouth disease;Whereas, pursuant to the provisions of Article 7 of Decision 91/666/EEC, it is necessary to lay down the rules for the distribution of antigen reserves between the antigen banks, nominated in Article 1 of the said Decision;Whereas it is appropriate that the purchased strains should be stored in different banks;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Community shall purchase the following strains of foot-and-mouth disease antigen:- A22 Iraq: 2 000 000 doses- C1: 5 000 000 doses- ASIA 1: 5 000 000 dosesup to a maximum cost of ECU 2,4 million.2. The antigen mentioned in paragraph 1 shall be supplied by RhÃ ´ne MÃ ©rieux.3. The Community shall make arrangements for formulation, production, bottling and distribution of vaccines against foot-and-mouth disease produced from antigens mentioned in paragraph 2 initially up to a maximum cost of ECU 1,5 million.4. The action referred to in paragraph 3 shall be organized by the Commission.Article 2 1. The Community shall make arrangements for formulation, production, bottling and distribution of vaccines against foot-and-mouth disease produced from antigens kept in existing antigen banks, initially up to a maximum cost of ECU 1,5 million.2. The action referred to in paragraph 1 shall be organized by the Commission.Article 3 The measures mentioned in Article 1 (3) and Article 2 (1) shall be carried out by the Commission in cooperation with RhÃ ´ne MÃ ©rieux.Article 4 1. To meet the objectives of Articles 1, 2 and 3 the Commission shall conclude contracts, in the name of the European Community, with RhÃ ´ne MÃ ©rieux.2. The Director-General of the Directorate-General for Agriculture shall be authorized to sign the contracts on behalf of the European Commission.3. Payment to RhÃ ´ne MÃ ©rieux shall be made in accordance with the terms of the contracts provided for in paragraph 1.Article 5 The antigen referred to in Article 1 (1) shall be divided between the existing antigen banks as follows:(a) Lyon: 2 000 000 doses of A22 Iraq,(b) Brescia: 2,5 million doses of C1 and of ASIA 1,(c) Pirbright: 2,5 million doses of C1 and of ASIA 1.Article 6 This Decision is addressed to the Member States.Done at Brussels, 23 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 368, 31. 12. 1991, p. 21.(4) OJ No L 280, 13. 11. 1993, p. 33.(5) OJ No L 269, 11. 11. 1995, p. 29.(6) OJ No C 346, 16. 11. 1996, p. 27.